Case 1:17-cv-01407-CFC-SRF Document 657 Filed 03/18/20 Page 1 of 2 PageID #: 45154



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

  GENENTECH, INC. and CITY OF                 )
  HOPE,                                       )
                                              )
                           Plaintiffs,        )
                                              )
                    v.                        ) C.A. No. 17-1407-CFC-SRF
                                              )
  AMGEN INC.,                                 )
                                              )
                           Defendant.         )


                    GENENTECH’S MOTION TO DISMISS
            AND/OR STRIKE AMGEN’S FIFTEENTH COUNTERCLAIM
                  AND FIFTEENTH AFFIRMATIVE DEFENSE

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), 12(f), and 15(a),

  Plaintiff Genentech, Inc. respectfully moves for dismissal of and/or to strike

  Defendant Amgen Inc.’s Fifteenth Counterclaim and Fifteenth Affirmative

  Defense.          The bases for this motion are set forth in the Opening Brief

  contemporaneously filed herewith.




  ME1 32891781v.1
Case 1:17-cv-01407-CFC-SRF Document 657 Filed 03/18/20 Page 2 of 2 PageID #: 45155



  DATED: March 18, 2020              MCCARTER & ENGLISH, LLP

                                     /s/ Daniel M. Silver
                                     Michael P. Kelly (# 2295)
                                     Daniel M. Silver (# 4758)
                                     Alexandra M. Joyce (#6423)
                                     Renaissance Centre
                                     405 N. King Street, 8th Floor
                                     Wilmington, Delaware 19801
                                     Tel.: (302) 984-6300
                                     Fax: (302) 984-6399
                                     mkelly@mccarter.com
                                     dsilver@mccarter.com
                                     ajoyce@mccarter.com

                                     Attorneys for Plaintiffs Genentech, Inc.
                                     and City of Hope

                                      OF COUNSEL:

                                      Paul B. Gaffney
                                      David I. Berl
                                      Thomas S. Fletcher
                                      Kyle E. Thomason
                                      Teagan J. Gregory
                                      Charles L. McCloud
                                      Kathryn S. Kayali
                                      Jonathan S. Sidhu
                                      D. Shayon Ghosh
                                      Jingyuan Luo
                                      Sumeet P. Dang
                                      William F. Hawkins
                                      WILLIAMS & CONNOLLY LLP
                                      725 Twelfth St. NW
                                      Washington, DC 20005
                                      (202) 434-5000

                                      Attorneys for Plaintiff Genentech, Inc.



                                        2
  ME1 32891781v.1
